Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group (I) in the reply filed on 10/08/21 is acknowledged. Claims 9-11, and 14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group (II), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/08/21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, and 12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yunkyung Jo et al (U. S. Patent Application: 2011/0081574, here after Jo).
Claim 1 is rejected. Jo teaches an electrode comprising:
a coating part coated with an electrode active material(732, 712)[0112, 0104]; 
and an electrode tab part(713) provided on one side of the coating part[fig. 7A, fig. 7B], wherein the electrode tab part comprises:
a first electrode tab connected to the one side of the coating part; and a second 

Claim 4 is rejected as Jo teaches the second electrode tab is connected to one side surface of the first electrode tab and bent in the direction of the first electrode tab to overlap the one surface of the first electrode tab [fig. 7c].
Claim 5 is rejected as Jo teaches the second electrode tab is connected to a front end surface of the first electrode tab and bent in the direction of the first electrode tab to overlap the one surface of the first electrode tab [fig. 7c].
Claim 12 is rejected. Jo teaches an electrode assembly comprising:
a plurality of electrodes; and
a separator interposed(720) between the plurality of electrodes,
wherein each of the plurality of electrodes(700 in fig, 7c. fig. 7A)[0103-0113] comprises:
a coating part coated with an electrode active material(electrode coating)[0103, 0113]; and
an electrode tab part connected to one side of the coating part(713), and
wherein the electrode tab part comprises:
a first electrode tab connected to the one side of the coating part; and
a second electrode tab connected to the first electrode tab and bent in a direction of the first electrode tab to overlap one surface of the first electrode tab[fig. 7c].
Claims 1-7, and 12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Myeong-Hun Kim et al (KR10-2016-0071222, here after Kim).
Claim 1 is rejected. Kim teaches an electrode comprising:

8-10]; 
and an electrode tab part(12 of 110) provided on one side of the coating part[fig. 2], wherein the electrode tab part comprises:
a first electrode tab(middle part) connected to the one side of the coating part; 
and a second electrode tab(side parts) connected to the first electrode tab(middle part) and bent in a direction of the first electrode tab to overlap one surface of the first electrode tab[fig. 3].


    PNG
    media_image1.png
    360
    640
    media_image1.png
    Greyscale

Claim 2 is rejected as Kim teaches the second electrode tab comprises first and second connection pieces(side parts) respectively connected to both side surfaces of the first electrode tab[fig. 3], and
wherein the first and second connection pieces are bent in a direction of the one surface of the first electrode tab to correspondingly overlap the one surface of the first electrode tab[fig. 3].

Claim 4 is rejected as Kim teaches the second electrode tab(side part) is connected to one side surface of the first electrode tab and bent in the direction of the first electrode tab(middle part) to overlap the one surface of the first electrode tab [fig. 3].
Claim 5 is rejected as Kim teaches the second electrode tab is connected to a front end surface of the first electrode tab and bent in the direction of the first electrode tab to overlap the one surface of the first electrode tab [fig. 3].
Claim 6 is rejected as Kim teaches the second electrode tab comprises first and second connection pieces (side portions) respectively connected to both side surfaces of the first electrode tab (middle part), wherein the first connection piece is bent in a direction of one surface of the first electrode tab to overlap the one surface of the first electrode tab, and
wherein the second connection piece is bent in a direction of the other surface of the first electrode tab to overlap the other surface of the first electrode tab[fig. 3].
Claim 7 is rejected as Kim teaches the first electrode tab and the second electrode tab have the same area [fig. 3].
Claim 12 is rejected. Kim teaches an electrode assembly comprising:
a plurality of electrodes; and
a separator interposed between the plurality of electrodes,
wherein each of the plurality of electrodes(100 in fig, 6)[ page 4, 

a coating part coated with an electrode active material(electrode coating)[ page 
4, paragraphs 8-10]; and
an electrode tab part connected to one side of the coating part(12 of110)[fig. 3], and wherein the electrode tab part comprises:
a first electrode tab connected to the one side of the coating part(middle part); and a second electrode tab(side part) connected to the first electrode tab and bent in a direction of the first electrode tab to overlap one surface of the first electrode tab[fig. 3].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yunkyung Jo et al (U. S. Patent Application: 2011/0081574, here after Jo), further in view of Joo Seong Kim et al (KR10-201783703, here after Kim2).
Claim 8 is rejected as Jo teaches the first electrode tab and the second electrode tab are integrally bonded to each other, but does not teach the bonding is through welding. Kim2 teaches forming a bend in electrode tab where the tab is welded to extension [technical field and advantages effects, fig. 8]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Myeong-Hun Kim et al (KR10-2016-0071222, here after Kim), further in view of Joo Seong Kim et al (KR10-201783703, here after Kim2).
Claim 8 is rejected as Kim teaches the first electrode tab and the second electrode tab are integrally bonded to each other, but does not teach the bonding is through welding. Kim2 teaches forming a bend in electrode tab where the tab is welded to extension [technical field and advantages effects, fig. 8]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have an electrode of Kim where the first and second electrode tab(extensions) are welded to the tab, because it is a suitable way to make extension and bend in electrode tab.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712